Appeal from a judgment of the Supreme Court, Washington County, which denied a writ of habeas corpus, without a hearing. The remedy for the relief sought by appellant in the instant proceeding is properly available to him pursuant to CPL art. 440 and not via habeas corpus (see People ex rel. Ja/rrels v. Mancusi, 35 A D 2d 685, mot. for iv. to opp. den. 27 N Y 2d 488; People ex rel. Thompson v. Mancusi, 33 A D 2d 643, mot. for iv. to opp. den. 25 N Y 2d 744; People ex rel. Anderson v. Warden, 68 Mise 2d 463). Appellant, in fact, has such a proceeding now pending and the delay in that proceeding does not warrant the *917granting of the requested writ. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.